DETAILED ACTION
	The amendment to the Abstract filed January 3, 2022 has been approved.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin Sanders on January 26, 2022.
The application has been amended as follows
In the claims filed January 3, 2022:
Claim 1, line 7 – “disposed at each of the first longitudinal member of the frame,” has been replaced with “disposed on the first longitudinal member along both lateral sides and the upper side of the opening,” 
Claim 1, line 21 – “provided” has been replaced with “each provided”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record (including US 3140517) in the claim 1 rejection in the Office action mailed September 1, 2021 fail to disclose, in combination with the other limitations of claim 1, “wherein first and second 
Additionally, both KR 20130128712 and JP2562305 (both cited in applicant’s IDS mailed July 27, 2020) include guiding bars, but which are not on the elastic tube portion of the seal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/            Primary Examiner, Art Unit 3634